Citation Nr: 0031949	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97 - 23 320	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for a skin disorder on a 
direct basis or  as residual to Agent Orange herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, including service in the Republic of Vietnam 
from February 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The issue of service connection for post-traumatic stress 
disorder (PTSD) is addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  A skin disorder, including chloracne, was not 
demonstrated or diagnosed during active duty, on service 
separation examination, during the one-year period after the 
veteran was last exposed to a herbicide agent during active 
military service, or on current VA examination.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. 
§ 3.303 (2000).

2.  A skin disorder, including chloracne or an acneform 
disorder, was not incurred in or aggravated by active 
military service in the Republic of Vietnam, and the service 
incurrence of a skin disorder as secondary to AO herbicide 
exposure may not be presumed.  38 U.S.C.A. §§ 1110, 1112 
(West 1991);  38 C.F.R. §§ 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded a personal hearing at the 
RO before the undersigned Veteran's Law Judge, and that he 
has undergone a comprehensive VA general medical examination 
in connection with his claim for service connection for a 
skin disorder as residual to Agent Orange (AO) herbicide 
exposure.  On appellate review, the Board sees no areas in 
which further development might be productive.

The veteran contends that he has a skin disorder as a result 
of AO herbicide exposure while serving in the Republic of 
Vietnam; that he was treated for a skin disorder during 
active service; that he experiences outbreaks of his chronic 
skin disorder every year; and that he is entitled to service 
connection for a skin disorder as residual to AO herbicide 
exposure.  

I.  The Evidence

The veteran's service entrance examination, conducted in June 
1968, disclosed no abnormalities of the skin.  His service 
medical records are silent for complaint, treatment, findings 
or diagnosis of a skin disorder during his period of active 
service.  In a report of medical history prepared by the 
veteran at the time of his service separation examination, he 
denied any history of skin diseases.  His service separation 
examination, conducted in August 1970, disclosed that his 
skin was normal.  

The veteran's original application for VA disability 
compensation benefits, received in September 1971, made no 
reference to a skin disorder.  The first claim for service 
connection for a skin disorder was received at the RO in 
October 1996.

The medical evidence of record discloses no complaint, 
treatment, findings, or diagnosis of a chronic skin disorder 
affecting any part of the veteran's body on VA examinations, 
hospitalizations, or outpatient treatment from January 1973 
to March 1999.  The veteran's claim for service connection 
for a skin disorder as residual to AO herbicide exposure was 
denied by rating decision of March 1997.  In his Substantive 
Appeal (VA Form 9), the veteran asserted that he experienced 
a rash on his back about once a year since returning from 
Vietnam. 

At his personal hearing held at the RO in May 2000 before the 
undersigned Veteran's Law Judge, the veteran testified that 
while in Vietnam, he observed aircraft spraying what he 
presumed to be defoliant herbicides; that he experienced a 
rash on his back on an annual basis; that he never received 
treatment for a skin rash during active service; and that he 
has never seen a doctor, or received treatment or medication, 
for a skin disorder.  A transcript of the testimony is of 
record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial 
postservice year.  38 C.F.R. §§ 3.307, 3.309(b) (2000).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2000).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  

In the instant appeal, the veteran's service medical records 
are silent for complaint, treatment, findings or diagnosis of 
a skin disorder during his period of active service.  
Furthermore, in a report of medical history prepared by the 
veteran at the time of his service separation examination, he 
denied any history of skin diseases, and his service 
separation examination disclosed that his skin was normal.  
His original application for VA disability compensation 
benefits, received in September 1971, made no reference to a 
skin disorder, and the medical evidence of record discloses 
no complaint, treatment, findings, or diagnosis of a chronic 
skin disorder at any time.  The claim for service connection 
for a skin disorder on a direct basis is denied.

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  

In order to establish entitlement to presumptive service 
connection for chloracne or other acneform diseases 
consistent with chloracne as residual to AO herbicide 
exposure, it is required that such disease become manifest to 
a degree of 10 percent or more within one year after the last 
date of such herbicide exposure.  38 C.F.R. § 3.307 
(a)(6)(ii) (2000).  The veteran's last date of Vietnam 
service was February 24, 1970.  In this case, chloracne or 
other acneform diseases consistent with chloracne were not 
demonstrated or diagnosed during the initial year following 
the veteran's departure from Vietnam, or at any other time.  
The VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).  As noted, the veteran has not 
submitted medical evidence showing that he has chloracne or 
other acneform diseases consistent with chloracne, or that he 
has a chronic skin disorder of any kind.  38 C.F.R. 
§ 3.309(e) (2000).

The Board further finds that the record contains no competent 
medical evidence which links or relates any postservice or 
current skin disease of the veteran to the veteran's period 
of active service or to AO herbicide exposure.  In the 
absence of evidence of a current skin disorder in the form of 
a medical diagnosis, or of competent lay or medical evidence 
of a skin disorder during active service, or of competent 
medical evidence linking or relating a current skin disorder 
to the veteran's period of active service or to AO herbicide 
exposure, service connection for a skin disorder on a direct 
basis or as residual to AO herbicide exposure must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim for service 
connection for a chronic skin disorder, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder on a direct basis or 
as residual to AO herbicide exposure is denied.  


REMAND

In his original application for VA disability compensation 
benefits, received in September 1971, the veteran alleged 
that he incurred a nervous condition while in service in mid-
1969; that he had been treated on September 13, 1971, at the 
VAMC, New Orleans; and that he had another appointment on 
September 15, 1971.  Following appropriate development by the 
RO, the VAMC, New Orleans, reported that it had no records 
pertaining to the veteran.  

The veteran's service medical records, received at the RO in 
October 1971, disclosed no complaint, treatment, findings or 
diagnosis of a nervous condition during his period of active 
service.  A report of medical history completed by the 
veteran at the time of service separation denied any past or 
current depression, excessive worry, frequent or terrifying 
nightmares, or nervous trouble of any sort.  His service 
separation examination showed that his psychiatric evaluation 
was normal.  

A rating decision of January 1972 denied service connection 
for a nervous condition, and the veteran was notified of that 
action and of his right to appeal by RO letter of January 20, 
1972.  A Notice of Disagreement was received at the RO on 
February 14, 1973, after the expiration of the one-year 
appeal period.  

In February 1993, the veteran submitted a statement asserting 
that he was treated in service in March 1969 for nervousness.  
The RO requested any additional service medical records of 
the veteran from the National Personnel Records Center 
(NPRC).  In March 1973, the NPRC reported that it had no 
additional service medical records of the veteran.  The 
veteran was notified of that fact, and asked to provide the 
specific name or number of the facility where he was treated 
for his nerves while in service.  He made no response to that 
request.

A VA hospital summary from the VAMC, New Orleans, dated in 
January 1993, disclosed that the veteran was admitted for a 
drug overdose, claiming that he took between 25 and 30 
tablets of Librium, 25 mgs. because of his inability to get a 
job.  After leaving against medical advice, he returned and 
was placed on the psychiatric ward with paranoid delusions 
and a flat and depressed affect.  He was not psychotic, and 
was considered to have a very inadequate personality, being 
very demanding and critical of the services provided by the 
hospital.  The diagnoses at hospital discharge were drug 
overdose; multiple drug user by history; personality disorder 
manifested by immaturity, poor impulse control, persecutory 
feelings, and use of drugs.  By RO letter of March 1974, the 
veteran was notified that his original claim for service 
connection for a nervous condition, received in September 
1971, was denied by rating action of January 1974 and not 
appealed.  He was notified of the specific evidence needed to 
reopen that claim, but failed to respond.  

In August 1996, the veteran claimed service connection for 
PTSD, citing treatment at the VAMC, New Orleans, and at the 
VAMC, Gulfport.  

The veteran's DD Form 214 shows that the veteran served on 
active duty from September 1968 to September 1970, including 
service in the Republic of Vietnam from February 1969 to 
February 1970.  His military occupational specialty was Cook 
(94B), and he received the National Defense Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  His 
service administrative records show that after basic training 
he attended advanced individual training as a cook; that he 
arrived in Vietnam on March 4, 1969, and was assigned to the 
Headquarters and Headquarters Company, 2nd Battalion, 12th 
Infantry, 25th Infantry Division, as a cook; that he departed 
Vietnam on February 20, 1970; and that he served as a cook at 
Fort Sam Houston until service separation in September 1970.  
Those records do not reflect that the veteran was assigned as 
an infantryman at any time during his Vietnam service, he was 
not awarded the Combat Infantryman's Badge, and he received 
no combat awards or decorations.  

The PTSD Questionnaire completed by the veteran in October 
1996 states that it had been quite a few years since he in 
the field with his comrades, that he had seen many lose their 
lives, and that he cannot remember their names or squadron.  
No additional information was provided. 

VA outpatient treatment records dated from January through 
November 1996 show that the veteran was treated in the 
methadone clinic.  There were no findings or diagnoses of 
PTSD.  VA hospital summaries dated in February and April 1998 
show that the veteran was hospitalized after drug overdoses 
which he attributed to depression and unemployment, and 
included diagnoses of recurrent depression with psychosis and 
PTSD, and major depression, recurrent with psychotic 
features, and PTSD.  

A report of VA general medical examination, conducted in May 
1998, diagnosed depression.  A report of VA psychiatric 
examination, conducted in June 1998, noted that the veteran's 
claims folder contained no information which pertained to his 
experiences in Vietnam, and that the historical information 
contained in the report was based upon the veteran's self-
report of those experiences and his symptoms.  It was noted 
that while the veteran's military occupational specialty was 
"cook", he alleged that he did little cooking, but was sent 
into the field with the infantry, where he experienced a 
series of stressful events, including being shelled by 
artillery at night and seeing people killed in September or 
October 1969; that while assisting medics in September or 
October 1969, a shell struck the tent, killing several 
medics; that he participated in body counts, he saw dead 
bodies; that he began to experience depression while in 
Vietnam; and that he currently experiences a range of PTSD 
symptoms.  

The Board finds that there is no documentary evidence that 
the veteran served in the Republic of Vietnam as anything 
other than a cook; that there is no evidence other than his 
unsupported word that he participated as an infantryman while 
in Vietnam; that there is no evidence which supports his 
stressor stories; that the diagnoses of PTSD shown on VA 
examination in June 1998 are shown to be based solely upon a 
history and symptom report offered by the veteran; and that 
the examiner acknowledged that the veteran's claims folder 
and service medical records provided no support for his 
statements regarding stressful experiences in Vietnam.  

The Board finds that Remand is warranted to obtain further 
records of the veteran from the NPRC, including disciplinary 
records and any psychiatric file of the veteran; that the RO 
should take all necessary action to obtain medical records of 
the veteran's treatment at the VAMC, New Orleans, and at the 
VAMC, Gulfport, in 1971, and during the period between 
February 1973 and February 1998; that the .  that the RO 
should attempt to verify the veteran's stressor stories 
through the United State Armed Forces Center for Research of 
Unit Records (USASCRUR); and that another VA psychiatric 
examination is warranted by an individual qualified to 
evaluate and diagnose PTSD based upon a verified stressor.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, New Orleans, and at the VAMC, 
Gulfport, in 1971, and during the period 
between February 1973 and February 1998.  
The RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, New Orleans, since 
March 1999.

2.  The RO should attempt to obtain 
additional service medical and 
administrative records of the veteran 
from the NPRC, including all disciplinary 
records and any psychiatric file of the 
veteran.  All such records should be 
associated with the claims folder.  

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, together 
with a copy of the veteran's 
DD Forms 214, and his complete service 
administrative records (DA-20 and 201 
file) for his period of active service 
from September 1968 to September 1970, 
including service in the Republic of 
Vietnam from February 1969 to February 
1970,
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories.  All available 
information and documentary evidence must 
be provided in the first mailing.  If 
USASCRUR requests additional or 
clarifying information other than that 
already requested, all such information 
should be promptly obtained and provided.  

5.  Thereafter, the veteran should be 
scheduled for an examination by a VA 
psychiatrist experienced in evaluating 
PTSD who has not previously examined or 
treated the veteran to determine the 
correct diagnoses of all psychiatric 
disorders found present.  The claims 
file, including the veteran's service 
medical and administrative records, and a 
complete copy of the Remand portion of 
this order must be made available to and 
be reviewed by the examiner prior to the 
examination.  The psychiatric examination 
is to be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner should determine 
the extent, etiology and correct 
diagnosis of any psychiatric disability 
found to be present, and reconcile 
conflicting diagnoses.  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, the examiner is 
hereby notified that only the verified 
history reported by USASCRUR, or detailed 
in the service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report of VA psychiatric 
examination does not affirmatively 
reflect that the examiner reviewed the 
veteran's claims file, including his 
service medical and administrative 
records, such examination report is 
inadequate and appropriate corrective 
action should be implemented prior to 
returning the case to the Board.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


